Citation Nr: 1734477	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection or bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1989 and March 1990 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in July 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He has been provided with several audiological evaluations over the course of the appeal that show a wide range of pure tone thresholds in decibels. 

On a September 2010 VA audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
40
50
LEFT
35
35
30
35
35

These results demonstrate hearing loss for VA purposes.  However, six months later on a March 2011 VA audiological evaluation the Veteran did not have hearing loss for VA purposes.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
30
LEFT
5
10
10
10
10

The Veteran's March 2011 VA examination shows a considerable improvement in hearing ability from his September 2010 audiological examination.  Most notably in the Veteran's right ear in the 500 hertz frequency his hearing improved 35 decibels.  This shift in hearing ability could signify a cause other than hearing loss for the Veteran's September 2010 audiological results.  

Audiological evaluations from January 2013 up to August 2015 continued to show the Veteran did not have hearing loss for VA purposes.  However, in August 2015 on a VA audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
30
30
LEFT
25
35
25
30
25

The Veteran's August 2015 VA audiological examination indicated hearing loss for VA purposes.

In response to the July 2015 Board remand the Veteran was provided with a January 2016 VA examination.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
15
LEFT
25
30
15
20
15

The Veteran's January 2016 VA audiological examination results indicated, since his August 2015 evaluation, his hearing had improved to the point of no longer meeting the requirements for hearing loss for VA purposes.  The January 2016 examiner concluded the Veteran's hearing loss was etiologically related to his active service because he had a threshold shift of 25 decibels during his active service.  However, the examiner noted the Veteran's current bilateral hearing thresholds did not meet hearing loss for VA purposes. 

Eight months later in a September 2016 VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45

40
LEFT
40
40
40

40

Testing in the 3000 hertz frequency was not completed.  These results show hearing loss for VA purposes.  However, the September 2016 audiological examination shows a considerable decrease in hearing ability from the Veteran's January 2016 audiological examination.  Most notably both of the Veteran's ears decreased 25 decibels in the 4000 hertz frequency.  This shift in hearing ability could signify a cause other than noise exposure related hearing loss for the Veteran's September 2016 audiological results.  

Based on the above the Board finds the January 2016 VA opinion to be inadequate.  The examiner noted the shift in decibels during the Veteran's active service indicated hearing loss due to his active service but failed to address the Veteran's current shift in hearing loss as shown by his September 2010, August 2015, and September 2016 audiological examinations.  Moreover, the examiner failed to address an October 2010 VA treatment record noting the Veteran's hearing loss could be related to otosclerosis.  Specifically, the treatment provider noted the Veteran had right ear severe eustachian tube dysfunction with severe negative pressure adding, "no more tube placement in future if no change in hearing after this PE tube placement, then we consider that all conductive hearing loss was caused by otosclerosis."  Thus, an addendum opinion which adequately addresses the totality of the evidence in the record must be obtained on remand. 

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above contact the VA examiner who examined the Veteran in January 2016 in connection with his claim for service-connection for a bilateral hearing loss disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have hearing loss for VA purposes?

The examiner should consider and discuss as necessary the Veteran's audiological examinations showing a wide range of puretone thresholds in decibels.  The examiner should specifically note the Veteran's September 2010, August 2015, and September 2016 VA audiological examinations showing hearing loss for VA purposes as compared to his other audiological evaluations which show puretone thresholds in decibels which do not meet hearing loss for VA purposes.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss is etiologically related to the Veteran's active service?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's February 1984 and December 1989 reports of medical examination noting a shift of 25 decibels in the Veteran's right ear; 

ii.  The Veteran's September 2010, August 2015, and September 2016 audiological examinations showing hearing loss for VA purposes; 

iii.  An October 2010 VA treatment record noting the Veteran's hearing loss could be caused by his otosclerosis; and 

iv.  The Veteran's lay statements attributing his hearing loss to his in-service weapons fire exposure.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

